 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 132 
In the House of Representatives, U. S.,

February 23, 2009
 
RESOLUTION 
Honoring the life and memory of the Chiricahua Apache leader Goyathlay or Goyaalé, also known as Geronimo, and recognizing the 100th anniversary of his death on February 17, 2009, as a time of reflection and the commencement of a Healing for all Apache people. 
 
 
Whereas Goyathlay or Goyaalé, called Geronimo by the soldiers against whom he fought, was born in June 1829 to the Bedonkohe band of the Apache people in No-Doyohn Canyon on the Gila River, which was then part of Mexico; 
Whereas in 1858, Mexican soldiers attacked the Bedonkohe people within the current borders of Mexico, setting in motion a war between that nation and the Apache that would last for three decades; 
Whereas Goyathlay, a spiritual and intellectual leader, became recognized as a great military leader by his people because of his courage, determination, and skill; 
Whereas Goyathlay led his people in a war of self-defense as their homeland was invaded by the citizens and armies first of Mexico, and then of the United States; 
Whereas that homeland was healthy, thriving, and beautiful with ample running water, extensive grasslands, and ancient forests and was a place beloved and revered by the Apache people, who had lived there for countless generations; 
Whereas Goyathlay’s band, along with other Apache peoples, were forcibly removed by the United States Army, interned at San Carlos, Arizona, subjugated, and deprived of their rights as a free people, including the right to practice their traditional spiritual beliefs and maintain long-standing political and social structures; 
Whereas Goyathlay led fewer than 150 men, women, and children out of captivity and for several years evaded fighting forces consisting of one-quarter of the standing United States Army, as well as thousands of Mexican soldiers; 
Whereas upon surrendering to Unites States forces, Goyathlay and his band were promised a return to their homeland but were instead interned in military prisons in Florida and Alabama, far from their homeland; 
Whereas Goyathlay, promised respect as a prisoner of war, was put to hard labor for eight years; 
Whereas Goyathlay and other Apache prisoners of war were removed to Fort Sill, Oklahoma, in 1894; 
Whereas after his death on February 17, 1909, Goyathlay was not granted the promised return to his homeland but instead was buried in the military cemetery at Fort Sill; 
Whereas Goyathlay’s byname, “Geronimo”, became a war cry uttered by paratroopers fighting against the totalitarian enemies of the United States during World War II, a name used with respect and honor for a great warrior and leader; 
Whereas to this day, the Apache people continue to honor and hold sacred what Goyathlay represented to a people separated and destroyed by historic and disruptive United States governmental policies of the past; and 
Whereas there still exists a need for spiritual healing among Apache people, stemming from the captivity and mistreatment of their ancestors under past policies of the United States Government, that can commence by honoring the memory of Goyathlay and his valiant efforts to preserve traditional Apache ways of life and the health of Ni’gosdzá’n, the Earth: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the life of Goyathlay, his extraordinary bravery, and his commitment to the defense of his homeland, his people, and Apache ways of life; and 
(2)recognizes the 100 anniversary of the death of Goyathlay as a time of reflection of his deeds on behalf of his people. 
 
Lorraine C. Miller,Clerk.
